Citation Nr: 1738501	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 based on the need for convalescence for hernia surgery.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  

The issues of entitlement to service connection for a hernia and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) were previously before the Board in November 2016, when they were remanded for further development of the evidence.  While the Veteran's appeal was in remand status, his claims for entitlement to service connection for a hernia and entitlement to a TDIU were granted in an April 2017 rating decision.  In that regard, the April 2017 rating decision granted entitlement to TDIU, effective January 28, 2011, and granted service connection for a history of left inguinal hernia and umbilical hernia status post repair in 2012, and assigned a noncompensable rating, effective February 7, 2013.  This action constitutes a full grant of the benefits sought on appeal with respect to those issues, and they are no longer before the Board.

In its November 2016 decision, the Board referred the issues of entitlement to service connection for a pain disorder and entitlement to service connection for dental problems to the RO for adjudication.  Review of the record does not reflect that the RO has adjudicated these issues.  Accordingly, they are again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The effective date for service connection for residuals of a left inguinal hernia and umbilical hernia status post repair is February 7, 2013. 

2.  The Veteran underwent a hernia repair at a VA facility on December 7, 2012 with no severe postoperative residuals, the necessity of house confinement, or other conditions such as immobilization existing on or after February 7, 2013.


CONCLUSION OF LAW

The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescent for hernia surgery are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, notice is not required where, based on undisputed facts, there is no entitlement to the benefit sought as a matter of law.  Mason v. Principi, 16, Vet. App. 129 (2002).

The Veteran contends that a temporary total rating for convalescence following surgery is warranted under the provisions of 38 C.F.R. § 4.30 following hernia surgery on December 7, 2012.

A total disability rating will be assigned if treatment for a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe postoperative residuals or the necessity of house confinement, or other conditions such as immobilization in a cast that are not applicable in this case.  38 C.F.R. § 4.30. 

On December 7, 2012, the Veteran underwent a laparoscopic inguinal hernia repair and primary repair of 1 centimeter umbilical hernia defect at a VA facility.  Clinical records of the surgery and subsequent follow-up care have been associated with the claims file.  On February 7, 2013, the RO received the Veteran's claim for entitlement to service connection for a hernia and hernia repair.

In April 2017, the RO granted service connection for history of left inguinal hernia and umbilical hernia status post repair in 2012, and assigned a noncompensable disability rating, effective February 7, 2013, the date of receipt of his original claim for service connection.  The Veteran has not expressed disagreement with the effective date assigned in the April 2017 rating decision.

There is no provision in law for the payment of service-connected disability compensation, including a temporary total rating for convalescence under 38 C.F.R. § 4.30 prior to the effective date of service connection.  The effective date for compensation for an original claim is the later of the date entitlement arose or the date of receipt of the claim.  38 C.F.R. § 3.400 (2016).  There is no dispute that this date is February 7, 2013. 

The Board considered whether any of the post-surgery conditions required by 38 C.F.R. § 4.30 existed on or after February 7, 2013.  The Veteran was discharged from the hospital on the day of his surgery, December 7, 2012.  On December 8, 2012, the Veteran called to report that he was prescribed Hydrocodone and though that his provider was going to give him Percocet for pain.  On December 10, 2012, the Veteran reported that his pain level was a 9 on a 1 to 10 scale.  He stated that he was voiding well and was encouraged to continue pain medication.  On December 11, 2012, the Veteran presented to the clinic requesting a prescription for Percocet rather than Hydrocodone.  On December 19, 2012, the Veteran presented for a follow-up appointment.  He reported that he felt fine with the exception of occasional pain in the surgical areas and occasional urinary frequency and hesitancy which was getting better.  Physical examination showed the surgical wounds were healing with some pain and no drainage.  The wounds were described as umbilical area 1 centimeter and below umbilicus in two areas.  The Veteran was instructed to return to the clinic in six weeks if having problems.  In February 2013, the Veteran reported pain surrounding the site of the umbilical hernia repair, which he described as a dull ache.  He also reported some nausea, constipation, and frequent urination.  Examination showed the area to be clean, dry, and warm.  The abdomen was soft and non-distended with good bowel sounds and no tenderness or masses.  The diagnosis was constipation.  A May 2013 VA treatment record notes the Veteran's complaints of abdominal pain.  There are no additional VA treatment records documenting follow-up care for the Veteran's December 7, 2012 hernia surgery.  The Veteran does not contend, and the record does not suggest, the presence of severe postoperative residuals, the necessity of house confinement, or other conditions such as immobilization on or after February 7, 2013.

Because the Veteran's surgery was performed and recovery completed prior to the effective date of service connection, payment of service-connected compensation for hernia and hernia repair, including at the temporary total rate, is precluded as a matter of law.


ORDER

A temporary total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence for hernia repair surgery on December 7, 2012 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


